DETAILED ACTION
This action is responsive to the pending claims, 1-14, received 24 October 2022. Accordingly, the detailed action of claims 1-14 is as follows:

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-2 rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (US 20210286638 A1, hereafter referred to as Fan) in view of Poort et al (US 20180357097 A1, hereafter referred to as Poort).
Regarding claim 1, Fan teaches a control interface (CI) for deployment of an application (Fan [Fig 1-198] teaches a server front end for entry of request for service deployment), said control interface (CI) running on a specific cloud provider (CP) (Fan [0016] discloses the server front end in a telecommunications network of a service provider [0010]), said control interface (CI) being connected to a plurality of other control interfaces running on a plurality of cloud providers (Fan [0016] discloses the communication network in communication with one or more clouds), said control interface (CI) being further connected to a cloud provider database (CPD) storing a description of each cloud provider of the plurality of cloud providers (Fan [0021] discloses a storing utilization and resource availability records and utilization data regarding clouds [0031]), the control interface (CI) comprising: 
a cloud driver (DI) specific to the specific cloud provider (CP) on which the control interface (CI) is running (Fan [0030] teaches an API (cloud driver) abstracting the specificity of implementation and execution provided for the submission of requests), said cloud driver (DI) allowing the control interface (CI) to instruct the specific cloud provider (CP) to deploy one or more components of an application (Fan [0030] teaches the API for receiving deployment requests to deploy modules of an application [0046]);
means to receive, from a user (USR), an attribute file describing the application to deploy (Fan [0046, 0031, 0037, 0054] teaches receiving metadata regarding the service for deployment); 
means to select, for each component of the one or more components of the application (Fan [0048-0049] teaches deployment decisions for each component), based on the attribute file (Fan [0047-0048] teaches translating metadata regarding the service for deployment into an object to perform cloud selection [0048]) a cloud provider suitable for deployment of said each component (Fan [0020] teaches determining the most suitable clouds for deployment [0049])
means to select, for each component of the one or more components of the application, based on the description of each cloud provider provided by the cloud provider database (CPD) and the attribute file, a cloud provider suitable for the deployment of said each component; 
for each cloud provider selected, means to send to a corresponding control interface a component of the one or more components to deploy (Fan [0049]); 
when receiving another component to deploy from another control interface of the plurality of other control interfaces, means to deploy said another component using the cloud driver (Fan [0040] teaches providing images, executables and supporting data that is deployed to devices of a respective cloud using a corresponding API to support received requests).  
However, Fan does not explicitly teach means to select, based on the description of each cloud provider provided by the cloud provider database (CPD), a cloud provider.
Poort, in an analogous art, teaches means to select, based on the description of each cloud provider provided by the cloud provider database (CPD) a cloud provider (Poort [0062] teaches a database storing information specific to partners and providers of hardware, software and license servers, wherein information of said partners and providers is examined to select providers and corresponding resources [0074-0076]).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fan in view of Poort in order to configure the description of each cloud provider, as taught by Fan, to be provided by a database, as taught by Poort.
KSR rationale B, simple substitution of one known element (data structure to hold provider and resource information, as taught by Fan) for another known element (database to hold provider and resource information, as taught by Poort) in order to yield predictable results (identification and selection of an environment from analysis of provider and resource information) supports the conclusion of obviousness.

Regarding claim 2, Fan-Poort teaches the limitations of claim 1, as rejected above.
Additionally, Fan-Poort teaches the control interface (CI) 
wherein the control interface further comprises means to receive, from the component that is deployed, events (EV) related to a state of said component (Fan [0072] teaches monitoring performance metrics of the various cloud infrastructures. Likewise, Poort [0094-0095] teaches monitoring the execution of the workflow to obtain the status, wherein monitoring includes utilization of resources across multiple providers [0038-0039]);
means to transmit the events (EV) that are received (Fan [0072] teaches monitoring performance metrics of the various cloud infrastructures and reconfiguring the deployment in the first and second cloud infrastructures. Likewise, Poort [0094-0095] teaches monitoring the execution of the workflow to obtain the status, wherein monitoring includes utilization of resources across multiple providers [0038-0039]) to one or more control interfaces of the plurality of other control interfaces (Fan [0060] discloses monitoring and reconfiguring based on performance metrics received by the service deployment platform. Likewise, Poort [0026] teaches employing abstraction layers for communicating with multiple providers utilizing provider specific APIs);
means to receive events (Fan [0072] teaches monitoring performance metrics of the various cloud infrastructures and reconfiguring the deployment in the first and second cloud infrastructures. Likewise, Poort [0094-0095] teaches monitoring the execution of the workflow to obtain the status, wherein monitoring includes utilization of resources across multiple providers [0038-0039]) from other control interfaces of the plurality of other control interfaces (Fan [0060] discloses monitoring and reconfiguring based on performance metrics received by the service deployment platform. Likewise, Poort [0026] teaches employing abstraction layers for communicating with multiple providers utilizing provider specific APIs)
means to transmit said events (EV) to the user (Fan [0073] discloses displaying and outputting data to to another device. Likewise, Poort [0094] teaches notifying a user of the status of a job of workflow).


Claim 3-4, 7-8, 11-12 rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (US 20210286638 A1, hereafter referred to as Fan) in view of Poort et al (US 20180357097 A1, hereafter referred to as Poort) as applied above regarding claim 1, further in view of Panuganty (US 20130263209 A1, hereafter referred to as Panuganty).

Regarding claim 3, Fan-Poort teaches the limitation of claim 1, as set forth above.
Additionally, Fan-Poort teaches the control interface (CI) wherein the control interface further comprises means to check a status of the one or more components running on the specific cloud provider (CP) (Fan [0072] teaches monitoring performance metrics); 
means to compare the status of the one or more components to attributes of said one or more components (Fan [0072] discloses performing additional iterations of a placement step based on the metadata); 
when the attributes are not respected (Fan [0072] teaches monitoring performance metrics based on the metadata), means to transmit an alert to the user (USR) and/or one or more control interfaces of the plurality of other control interfaces (Poort [0094] discloses alerting a user regarding the execution of placed workflow); 
However, Fan-Poort does not explicitly teach means to receive alerts from other control interfaces of the plurality of other control interfaces.
Panuganty, in an analogous art, teaches means to check a status of the one or more components running on the specific cloud provider (CP) (Panuganty [0072-0073] teaches collecting runtime conditions of monitored cloud deployments using push or pull techniques);
means to compare the status of the one or more components to attributes of said one or more components (Panuganty [0078-0081] teaches receiving runtime events and comparing those events to condition of a user-defined cloud deployment policy); 
when the attributes are not respected, means to transmit an alert to the user (USR) and/or one or more control interfaces of the plurality of other control interfaces (Panuganty [0071, 0074] teaches reporting runtime conditions and metrics to administrators);
means to receive alerts from other control interfaces
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fan-Poort in view of Panuganty in order to configure the control interface with means to check a status of the one or more components running on the specific cloud provider (CP), means to compare the status of the one or more components to attributes of said one or more components, when the attributes are not respected, means to transmit an alert to the user (USR) and/or one or more control interfaces of the plurality of other control interfaces, as taught by Fan-Poort, with means to receive alerts from other control interfaces
One of ordinary skill in the art would have been motivated in order to provide a single interface for managing multiple cloud deployments (Panuganty [0023]).

Regarding claim 4, Fan-Poort-Panuganty teaches the limitations of claim 3, as rejected above.
Additionally, Fan-Poort-Panuganty teaches the control interface further comprising: 
when an alert is emitted for a given component of the one or more components (Poort [0094]), means to redeploy the application (Fan [0072] teaches reconfiguring a deployed application to a different cloud infrastructure).  

Regarding claims 7-8, they do not teach or further limit over the limitations presented above with respect to claims 3-4.
Therefore, claims 7-8 are rejected for the same reasons set forth above regarding claims 3-4.

Regarding claims 11-12, they do not teach or further limit over the limitations presented above with respect to claims 7-8.
Therefore, claims 11-12 are rejected for the same reasons set forth above regarding claims 7-8.

Claim 5-6, 9-10, 13-14 rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (US 20210286638 A1, hereafter referred to as Fan) in view of Poort et al (US 20180357097 A1, hereafter referred to as Poort) in view of Rivera et al (US 20180267830 A1, hereafter Rivera).

Regarding claim 5, Fan teaches a computer system (SYS) comprising: 
a plurality of control interfaces (CI) (Fan [Fig 1-198, 0030] teaches a server front end for entry of request for service deployment, a plurality of interfaces associated with a plurality of clouds [0040, 0019]); and 
a cloud provider database (CPD) containing descriptions of a plurality of cloud providers (CP) on which each control interface of the plurality of control interfaces (CI) are running (Fan [0021] discloses a storing utilization and resource availability records and utilization data regarding clouds [0031]), wherein said each control interface of the plurality of control interfaces being connected to the cloud provider database (CPD) (Fan [0021-0022, 0031, 0048] discloses each cloud responds to requests and provides availability information), wherein said each control interface comprises 
a cloud driver (DI) of the plurality of cloud providers on which the each control interface is running (Fan [Fig 1-198, 0030, 0040 and 0019] teaches each cloud, respectively, includes a corresponding API to support requests for deployment of a service or application on the corresponding cloud resource), said cloud driver (DI) allowing the each control interface to instruct a specific cloud provider of the plurality of cloud providers to deploy one or more components of an application (Fan [0040, 0030, 0019] teaches an API providing an abstraction layer to communication with respective cloud environments to deploy requested services on the corresponding cloud resource); 
means to receive, from a user (USR), an attribute file describing the application to deploy (Fan [0046, 0031, 0037, 0054] teaches receiving metadata regarding the service for deployment); 
means to select, for each component of the one or more components of the application (Fan [0048-0449] teaches deployment decisions for each component), based on the attribute file (Fan [0047-0048] teaches translating metadata regarding the service for deployment into an object to perform cloud selection [0048]) a cloud provider suitable for deployment of said each component (Fan [0020] teaches determining the most suitable clouds for deployment [0049])
for each cloud provider selected, means to send to a corresponding control interface a component of the one or more components to deploy (Fan [0049]); 
when receiving another component to deploy from another control interface of the plurality of control interfaces, means to deploy said another component using the cloud driver ((Fan [0040] teaches providing images, executables and supporting data that is deployed to devices of a respective cloud using a corresponding API to support received requests); 
wherein the computer system is configured to using an initial control interface of the plurality of control interfaces (CI) (Fan [Fig 1-198] teaches a server front end for entry of request for service deployment), read the attribute file provided by said user (USR) and containing attributes of the application to deploy (Fan [0046, 0031, 0037, 0054] teaches receiving metadata regarding the service for deployment); 
for each component of the application (Fan [0048-0049] teaches deployment decisions for each component), using the initial control interface, determine, based on the attributes of the application, possible deployment solutions offered by the plurality of cloud providers (CP) (Fan [0020] teaches determining the most suitable clouds for deployment [0049]); 
for each cloud provider selected, using the initial control interface, send the component to deploy to the corresponding control interface (Fan [0049]); 
for said each control interface of the plurality of control interfaces receiving the component to deploy, using the cloud driver (DI) of said each control interface, deploy said component on a corresponding cloud provider (Fan [0040] teaches providing images, executables and supporting data that is deployed to devices of a respective cloud using a corresponding API to support received requests).  
However, Fan does not explicitly teach each control interface being connected between themselves to form a mesh interface; means to select, based on the description of each cloud provider provided by the cloud provider database (CPD), a cloud provider; determining based on the descriptions provided by the cloud provider database (CPD).
Poort, in an analogous art, teaches means to select, based on the description of each cloud provider provided by the cloud provider database (CPD), a cloud provider (Poort [0062] teaches a database storing information specific to partners and providers of hardware, software and license servers, wherein information of said partners and providers is examined to select providers and corresponding resources [0074-0076]);  
determining based on the descriptions provided by the cloud provider database (CPD) possible deployment solutions offered by the plurality of cloud providers (CP) (Poort [0062] teaches a database storing information specific to partners and providers of hardware, software and license servers, wherein information of said partners and providers is examined to select providers and corresponding resources [0074-0076]).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fan in view of Poort in order to configure the description of each cloud provider, as taught by Fan, to be provided by a database, as taught by Poort.
KSR rationale B, simple substitution of one known element (data structure to hold provider and resource information, as taught by Fan) for another known element (database to hold provider and resource information, as taught by Poort) in order to yield predictable results (identification and selection of an environment from analysis of provider and resource information) supports the conclusion of obviousness.
However, Fan-Poort does not explicitly teach each control interface being connected between themselves to form a mesh interface.
Rivera, in an analogous art, teaches each control interface being connected between themselves to form a mesh interface (Rivera [0043] teaches live migration of machines executing workloads between deployment environments).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fan-Poort in view of Rivera in order to configure the control interfaces, as taught by Fan-Poort, to be connected between themselves, as taught by Rivera.
One of ordinary skill in the art would have been motivated in order to enable live migration to avoid service disruptions when a policy or policies have been violated (Rivera [0043]).

Regarding claim 6, it does not teach or further limit over the limitations presented above with respect to claim 2.
Therefore, claim 6 is rejected for the same reasons set forth above regarding claim 2.

Regarding claims 9-10, they do not teach or further limit over the limitations presented above with respect to claims 5-6.
Therefore, claims 9-10 are rejected for the same reasons set forth above regarding claims 5-6.

Regarding claim 13, it does not teach or further limit over the limitations presented above with respect to claim 5.
Therefore, claim 13 is rejected for the same reasons set forth above regarding claim 5.

Regarding claim 14, Fan-Poort-Rivera teaches the limitations of claim 13, as rejected above,
Additionally, Fan-Poort-Rivera teaches the computer system (SYS) further comprising a non-transitory computer readable data carrier having stored thereon the computer program (Fan [0077]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gunjal et al (US 20170353348 A1);
Hockett et al (US 20200014609 A1);

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEAN TOKUTA whose telephone number is (571)272-5145. The examiner can normally be reached M-TH 630-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 5712727952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEAN TOKUTA
Primary Examiner
Art Unit 2446



/SHEAN TOKUTA/Primary Examiner, Art Unit 2446